Citation Nr: 0903263	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a condition manifested 
by vertigo, claimed as secondary to the service-connected 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in July 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for a disability 
manifested by vertigo, which he contends is secondary to his 
service-connected hearing loss and tinnitus.  In May 2008, he 
submitted a signed VA medical record, which quoted from a 
March 14, 2008 neurology consultation.  In essence, the note 
opines that the veteran's dizziness could be related to 
Meniere's disease, as he appears to have other symptoms 
associated with that disease entity, namely his service-
connected tinnitus.  While this opinion is lacking in 
specificity to support a decision on the merits, it does 
suggest a nexus between the veteran's vertigo and his 
service-connected tinnitus.  It also considers a disease 
entity not previously discussed in the July 2005 VA 
examination and opinion of record.  As such, further medical 
evidence is required prior to appellate review in the form of 
an additional examination and addendum opinion.  38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

Apart from the selected record submitted by the veteran in 
May 2008, the most recent VA clinical record is dated in 
December 2007.  It is apparent that the veteran has received 
further medical information and treatment regarding his 
claimed disorder.  The outstanding outpatient clinical 
records must be obtained. 

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  While the veteran did receive this 
information as part of the June 2006 statement of the case, a 
free standing corrective notice is necessary.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED via the AMC for the following action:


1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for secondary service connection, to 
include the process by which an initial 
disability rating is established, and how 
the effective date of a grant of service 
connection will be assigned.

2.  Obtain the veteran's outstanding VA 
outpatient clinical records, dated from 
December 2007 forward. 

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his vertigo, including whether 
there is any underlying disability.  The 
claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  Based on 
the review and the physical examination, 
the examiner is asked to render an opinion 
as to whether it is at least as likely as 
not that his vertigo is medically related 
to his service-connected hearing loss 
and/or tinnitus.  The whole file must be 
reviewed; however, attention is invited to 
the March 14, 2008 neurology note 
indicating a possible connection between 
the veteran's vertigo, Meniere's Disease, 
and his service-connected tinnitus, as 
well as the July 2005 VA examination.  

A rationale for any opinion offered is 
requested.  The examiner is reminded that 
the term "as likely as not" does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the proposition as it is to find against 
it.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




